Title: Thomas Jefferson to Joseph Hunter, 20 June 1813
From: Jefferson, Thomas
To: Hunter, Joseph


          Sir Monticello June 20. 13.
          Having two clocks out of order which I would wish to have put to rights, and understanding from you that you would come to do it if you could get a horse, I send one by the bearer. he goes on to Scott’s ferry on other business and will leave the horse with you, if you can come. if you cannot, he will take it on with
			 him and return from Scott’s ferry. you shall in like manner be furnished with a horse to return on. in hopes you can make this convenient, I tender you my best wishes.
          Th:
            Jefferson
        